          Case 3:21-cv-00082-JAM Document 7 Filed 03/10/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT


DINAH NISSEN,
                               Plaintiff,                Case No.: 3:21-cv-00082-JAM
 vs.

CIGNA HEALTH AND LIFE INSURANCE
COMPANY,

                               Defendant.                MARCH 10, 2021



                           NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff hereby dismisses this action without prejudice.


                                                    Respectfully submitted,

Dated: March 10, 2021                                 /s/ Robert A. Izard
                                                    Robert A. Izard (ct01601)
                                                    Craig A. Raabe (ct04116)
                                                    Christopher M. Barrett (ct30151)
                                                    IZARD, KINDALL & RAABE, LLP
                                                    29 South Main Street, Suite 305
                                                    West Hartford, CT 06107
                                                    Telephone: 860-493-6292
                                                    Facsimile: 860-493-6290
                                                    rizard@ikrlaw.com
                                                    craabe@ikrlaw.com
                                                    cbarrett@ikrlaw.com
